Case 1:21-cv-00539-AJT-TCB Document 1-9 Filed 04/30/21 Page 1 of 1 PagelD# 22

 

| need to know when the money will be
on the card.

Today, Friday is scheduled for a late
Ketor

Tony

Sat, Mar 6, 12:58 PM

Again, You have NOT responded and
ANOTHER late fee has been added to
your account.

ANOTHER fee will be added MONDAY if
you do not contact me ASAP.

We can work out a payplan if needed.
Tony

Rapid Recovery

103-273-4224

Mon, Mar 8, 9:58 AM

aim at WORK, EXHIBIT

oO ay © Sirud | i Ay K
ik Sie Vet Wiravill VID ORG TVA OVALE EY rel Vile feat B

 
